Exhibit 10.6

THIS DOCUMENT PREPARED BY:

Randolph J. Rush, Esq.

Winderweedle, Haines, Ward

   & Woodman, P.A.

Post Office Box 880

Winter Park, Florida  32790-0880

 

ASSUMPTION AND MODIFICATION AND SPREADER AGREEMENT

 

THIS ASSUMPTION AND MODIFICATION AND SPREADER AGREEMENT (“Assumption”) is made
as of the 12th day of October, 2012, by and among IMESON WEST I, LLC, a Florida
limited liability company, having a mailing address of 3600 Vineland Road, Suite
101, Orlando, Florida 32811 (“Assignor”), GIT IMESON PARK FL, LLC, a Delaware
limited liability company, having a mailing address of 450 S. Orange Avenue,
Orlando, Florida 32801 (“Assignee”), and THRIVENT FINANCIAL FOR LUTHERANS, a
Wisconsin corporation, having an address of Thrivent Financial for Lutherans,
Attention: Loan Administration - Mortgage and Real Estate Investments, 625
Fourth Avenue South, Minneapolis, Minnesota 55415 (“Lender”).

R E C I T A L S

A.        Lender made a loan to Assignor in the original principal sum of Thirty
Million and No/100 Dollars ($30,0000,000.00) (“Loan”). The Loan is evidenced by
that certain Promissory Note made by the Original Borrower to the order of
Lender dated August 27, 2007, as modified by that certain Note Modification
Agreement dated November 18, 2008 (as modified, the “Note”). The outstanding
principal balance under the Note as of the date hereof is TWENTY-SIX MILLION
SEVEN HUNDRED TWENTY-NINE THOUSAND THREE HUNDRED SIXTY-THREE and 81/100 Dollars
($26,729,363.81).

B.        The Note is secured by, among other things, that certain
Construction/Permanent Mortgage and Security Agreement and Fixture Financing
Statement given by Assignor to Lender, dated August 27, 2007 and recorded in
Official Records Book 14158, Page 1311, Public Records of Duval County, Florida
(the “Mortgage”) against the real property described in Exhibit A attached
hereto and incorporated herein by this reference (“Mortgaged Property”).

C.        The Note also is secured by that certain Assignment of Leases and
Rents dated August 27, 2007, and recorded at Official Records Book 14158, Page
1364, Public Records of Duval County, Florida (“Assignment”), pursuant to which
the Assignor assigned to Lender all of Assignor’s rights, interests and
privileges under the Leases (as defined in the Assignment) and rents derived
therefrom.

D.        The Note, Mortgage, Assignment, and all other documents executed by
the Assignor and/or Lender in connection with the Loan are incorporated herein
by this reference and shall be referred to hereafter collectively as the “Loan
Documents”. The term “Loan Documents” as used in this Assumption shall
specifically exclude that certain Amended and Restated Completion Guaranty dated
November 18, 2008 and effectively dated September 1, 2008, by and between
Lender, Florida Crown Development Corp. (“Florida Crown”) and Assignor (the
“Completion Guaranty”).

 

1

Loan No. 100009090



--------------------------------------------------------------------------------

E.        Assignor has requested the consent of Lender to convey the Mortgaged
Property to Assignee and Lender has consented to such request subject to the
terms of this Assumption.

F.        The parties desire to spread the lien of the Mortgage, Assignment and
other Loan Documents to encumber additional property, and to amend the
description of the Mortgaged Property.

NOW, THEREFORE, in consideration of the foregoing recitals, the covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

1.        Recitals.   The foregoing recitals are hereby restated and made a
material part of this Assumption.

2.        Assignment of Interest.     Assignor hereby grants, bargains, sells,
conveys, transfers and assigns to Assignee, effective as of the date hereof, all
of Assignor’s right, title and interest, and obligations in and under the Loan
Documents.

3.        Consents.    Lender hereby consents to (i) the conveyance of the
Mortgaged Property from Assignor to Assignee, (ii) the assignment of the Loan
Documents from Assignor to Assignee, and (iii) Assignee’s assumption of the
rights and obligations of Assignor under the Loan Documents, all pursuant to the
terms of this Assumption.

4.        Release of Liability.    Lender hereby releases Assignor from any
liability for obligations contained in the Loan Documents arising after the date
of this Assumption; provided, however, and notwithstanding anything contained
herein to the contrary, Assignor is not being released from any liability
Assignor has or may have for the obligations contained in the Loan Documents,
first arising on or prior to the date of this Assumption.

5.        Acceptance and Assumption of Obligations.   Assignee hereby accepts
such grant, transfer and assignment of the Assignor’s rights and obligations
under the Loan Documents, and hereby agrees, from and after the date hereof, to
pay the Note and the Mortgage according to the terms thereof, and hereby assumes
and agrees to perform and be bound by all of the terms, covenants, conditions,
undertakings, liabilities, and obligations of Assignor under the Loan Documents
first arising from and after the date hereof. Notwithstanding the exclusion of
the Completion Guaranty from the Loan Documents assumed hereunder, Lender
acknowledges that the obligations of Florida Crown, as guarantor, under the
Completion Guaranty have been satisfied and that the Completion Guaranty is no
longer of any force or effect.

6.        Grant of Security Interest.  Assignee hereby grants to Lender a
security interest, within the meaning of Uniform Commercial Code as adopted in
the State in which the Mortgaged Property is located, in favor of Lender in the
Mortgaged Property to the extent that a security interest may be granted therein
under the terms of the Uniform Commercial Code in place under the laws of the
State in which the Mortgaged Property is located. Assignee hereby authorizes
Lender to file any Uniform Commercial Code financing statements deemed
appropriate by Lender to perfect the security interest hereby granted by
Assignee to Lender, together with any renewal or continuations of such financing
statements.

 

2

Loan No. 100009090



--------------------------------------------------------------------------------

Exhibit 10.5

7.        Assignor’s Indemnification.   Assignor hereby agrees to indemnify,
defend and hold each of Lender and Assignee harmless from all claims,
liabilities, damages, losses, demands, judgments, costs or expenses (including
actual attorneys’ fees and costs) made against or suffered by Lender and
Assignee, as the case may be, which relate to any obligations of Assignor under
the Mortgage accruing, to be performed or arising out of events occurring prior
to the date hereof in respect of the Loan Documents or the Mortgaged Property.

 

3

Loan No. 100009090



--------------------------------------------------------------------------------

8.         Assignee’s Indemnification.   Assignee hereby agrees to indemnify,
defend and hold each of Assignor and Lender harmless from all claims,
liabilities, damages, losses, demands, judgments, costs or expenses (including
actual attorneys’ fees and costs) made against or suffered by Assignor or
Lender, as the case may be, which relate to any obligations of Assignee, arising
out of events occurring on or after the date hereof in respect of the Loan
Documents or the Mortgaged Property.

9.         Assignor’s Representations.   Assignor represents and warrants to and
for the benefit of Assignee and Lender that as of the date hereof:

(a)        The execution, delivery and performance of this Assumption has been
duly authorized by the governing authorities of Assignor and no other action of
Assignor or any other party related to Assignor is a prerequisite to the
execution, delivery and performance of this Assumption.

(b)        The Loan Documents are in full force and effect.

(c)        The Loan Documents have not been amended, modified, supplemented or
assigned except as set forth herein.

(d)        There are no defaults nor any events, which with the passage of time
or notice, shall constitute a default by Assignor under the Loan Documents.

(e)        Assignor has no defense as to any of its obligations under the Loan
Documents.

(f)        The representations and warranties contained in the Loan Documents
are true, correct and complete as of the date hereof.

10.       Assignee’s Representations.   Assignee represents and warrants to and
for the benefit of Assignor and Lender that as of the date hereof:

(a)        Assignee has delivered to Lender a true, correct and complete copy of
its Certificate of Formation and Limited Liability Company Agreement, and such
instruments have not been modified, amended or otherwise changed since the date
thereof and all documents required to be filed in connection with the conduct of
Assignee’s business have been filed in all appropriate offices.

(b)        All statements, representations, and warranties contained in any
writing previously delivered by Assignee to Lender in connection with the
transfer of the Loan are true and correct in all material respects, and to the
best of Assignee’s knowledge all obligations of Assignee and all conditions to
the making of the transfer of the Loan have been performed and satisfied in all
material respects.

(c)        There has been no material adverse change, financial or otherwise, in
the condition of Assignee from that submitted to Lender by Assignee or in any
supporting data submitted therewith, and all of the information contained
therein is materially true and correct.

 

4

Loan No. 100009090



--------------------------------------------------------------------------------

(d)        To the best of Assignee’s knowledge, there is no claim,
investigation, litigation or condemnation proceeding pending or threatened
against Assignee except as heretofore disclosed in writing to Lender.

(e)        To the best of Assignee’s knowledge, there is no judgment, decree, or
order of any court or governmental or administrative agency or instrumentality
which has been issued against Assignee and which has or may have any material
adverse effect on the business of Assignee, except as have been heretofore
disclosed to Lender in writing.

(f)        This Assumption and all other documents required to be executed by
Assignee pursuant to the terms hereof have been duly authorized, executed and
delivered and this Assumption and the Loan Documents constitute valid and
binding obligations of Assignee enforceable in accordance with their respective
terms. No approval, consent, order or authorization of any governmental
authority and no designation, registration, declaration or filing with any
governmental entity is required in connection with the execution and delivery by
Assignee of this Assumption or the assumption of the Loan Documents.

(g)        To the best of Assignee’s knowledge, the assumption of the Loan
Documents will not violate or contravene any agreement, indenture, or instrument
to which Assignee is a party or by which it may be bound, or be in conflict
with, result in a breach of, or constitute a default under any such agreement,
indenture, or other instrument, or result in the creation or imposition of any
lien, charge, or encumbrance of any nature whatsoever upon any of the property
or assets of Assignee except as contemplated by the provisions of the Loan
Documents, and no action or approval with respect thereto by any third person is
required.

(h)        Assignee hereby remakes all of the representations and warranties
contained in Section 1.1 of the Mortgage; provided, however, that the following
representations and warranties shall be amended as set forth below:

(i)        Section 1.1(b) of the Mortgage is hereby amended to make reference to
the Title Policy and Permitted Encumbrances as updated by endorsement or as
issued effectively dated as of the date of this Assumption.

(ii)       The second sentence of Section 1.1(o) of the Mortgager is hereby
revised to read as follows: “To the best of Assignee’s knowledge, there has been
no labor or materials furnished to the Premises that has not been paid for in
full.”

(iii)      Sections 1.1(x) and 1.1(y) of the Mortgage shall be qualified to the
best of Assignee’s knowledge.

11.        Modification of Mortgage.   In connection with the transfer of the
Mortgaged Property to Assignee and this Assumption, Assignee and Lender agree to
modify the Mortgage as follows:

(a)        Mortgagor.   The Mortgagor under the Mortgage shall be GIT IMESON
PARK FL, LLC, a Delaware limited liability company.

 

5

Loan No. 100009090



--------------------------------------------------------------------------------

(b)        References.  Without limiting the generality of any of the
liabilities and obligations assumed by Assignee hereby, Lender, Assignor and
Assignee agree that, to the extent applicable, (i) wherever the terms
“undersigned” or “maker” appear in the Note, such references shall mean, in lieu
of Assignor, the Assignee, (ii) that wherever the term “party of the first part”
or “Mortgagor” or “Borrower” or “grantor” appears in the Mortgage, such
reference shall mean, in lieu of Assignor, the Assignee, and (iii) that wherever
the term “Borrower” or “assignor” appears in the Assignment, such reference
shall mean, in lieu of Assignor, the Assignee.

(c)        Due on Sale.    The due on sale provisions contained in the fourth
paragraph of Section 2.9 of the Mortgage (which begin with the words
“Notwithstanding the above restrictions” and end with the words “The right to
make a One-Time Third Party Transfer by the original Mortgagor may be exercised
only with Mortgagee’s prior approval of the matters that require its approval,
or as to which it is required to be satisfied, as provided above.”) are hereby
deleted in their entirety, as the conveyance of the Mortgaged Property to
Assignee is the One-Time Third Party Transfer permitted by such provisions, and
the following shall be substituted therefor:

Notwithstanding the above restrictions, transfers of direct and/or indirect
equity interests in Global Income Trust, Inc., a Maryland corporation (“GIT”),
an affiliate of Mortgagor and the guarantor of the obligations of the Mortgagor
under the Note, resulting from a public offering, sale of publicly-traded
shares, “privatization”, merger, reverse merger or similar event shall be
permitted without the prior written consent of Mortgagee.

Section 2.9(b) of the Mortgage is hereby deleted in its entirety and there is
substituted therefor the following:

(b)        Provided that no Event of Default (as such term is hereinafter
defined) has occurred and is continuing hereunder, transfers of direct and/or
indirect equity interests in Mortgagor shall be permitted without the prior
written consent of Lender, provided that:

(i)        other than in connection with a transfer, conveyance or pledge of a
direct interest in a Qualified Equityholder, and except (a) as may be otherwise
prohibited by applicable law or (b) for a transfer or transfers of publicly
traded stock, and issuances of stock to the public which is the subject of or is
exempt from filing(s) with the U.S. Securities and Exchange Commission, Borrower
shall provide not less than ten (10) days prior written notice to Lender; and

(ii)        no such transfer shall result in a Change of Control.

For the avoidance of doubt, equity transfers of interests in Mortgagor among
Affiliates of GIT shall be permitted without the consent of Mortgagee subject to
the other terms set forth herein

 

6

Loan No. 100009090



--------------------------------------------------------------------------------

“Affiliate” means any Person directly or indirectly in Control of or Controlled
by, or under direct or indirect common Control with, another Person.

“Change of Control” means the occurrence of the failure of Mortgagor to be
Controlled by one or more Qualified Equityholders.

“Control” of any entity means the ownership, directly or indirectly, of at least
51% of the equity interests in, and the right to at least 51% of the
distributions from, such entity and the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of such
entity, whether through the ability to exercise voting power, by contract or
otherwise (subject, however, to such customary veto and/or voting approval
rights as may be granted to any other direct or indirect equityholders of such
entity) (“Controlled” and “Controlling” each having the meaning correlative
thereto).

“Governmental Authority” means any federal, state, county, regional, local or
municipal government, any bureau, department (including any state department of
health), agency or political subdivision thereof and any Person with
jurisdiction exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government (including any court).

“Person” means any natural person, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association or
Governmental Authority and any fiduciary acting in such capacity on behalf of
any of the foregoing.

“Qualified Equityholder” means GIT, successor entities to GIT resulting from a
public offering, sale of publicly-traded shares, “privatization”, merger,
reverse merger or similar event.

There is hereby added to the Mortgage a new Section 2.9(c) as follows:

(c)        In the event that without the written consent of Mortgagee being
first obtained CNL Global Income Advisors, LLC or an affiliate of CNL Global
Income Advisors, LLC ceases to be the Advisor (as hereinafter defined) of GIT,
then such event shall be an Event of Default; provided however, that such event
shall not be an Event of Default if (i) at the time that CNL Global Income
Advisors, LLC or an affiliate of CNL Global Income Advisors, LLC ceases to be
the Advisor, the shareholder’s equity of GIT, or the successor entity to GIT
resulting from a public offering, sale of publicly-traded shares,
“privatization”, merger, reverse merger or similar event, is equal to or greater
than $34,000,000 as shown on the audited financial statements of GIT or such
successor entity prepared in accordance with generally accepted accounting
principles, consistently applied, and (ii) Mortgagor pays to Mortgagee a
transaction fee equal to one percent (1%) of the principal balance outstanding
under the Note at such time. If at the time of the proposed cessation or
termination of CNL Global Income Advisors, LLC or an affiliate of GIT Global
Income Advisors, LLC as the Advisor, the shareholder’s equity is less than
$34,000,000, such proposed termination or cessation shall require the written
consent of Mortgagee and the payment by Mortgagor to Mortgagee of a transaction
fee equal to one percent

 

7

Loan No. 100009090



--------------------------------------------------------------------------------

(1%) of the principal balance outstanding under the Note at such time. As used
herein, the term “Advisor” shall mean the entity which is responsible for
managing the day to day affairs of GIT and for identifying and making
acquisitions and investments on behalf of GIT pursuant to an advisory agreement.

(d)        Notices.    Notices shall be delivered in the manner prescribed in
the Mortgage to the parties addressed as follows, and the name and address of
Mortgagor and is hereby amended as follows:

 

        If to Mortgagor:

  

            GIT IMESON PARK FL, LLC

            450 S. Orange Avenue

            Orlando, Florida 32801

  

            Attention: Steven D. Shackelford, Chief Financial  Officer

(e)        ACH Payments.   Notwithstanding anything in the Note or the Mortgage
to the contrary, at any time throughout the term of the Loan, Lender may require
that Assignee pay amounts owing under the Note and Mortgage to Lender or its
designee by way of an Automated Clearinghouse transactions (ACH) and shall sign
forms related thereto at such time.

(f)        Modification of Description of the Mortgaged Property and Spreading
of the Lien of the Mortgage.   The Mortgage, Assignment, and other Loan
Documents are all amended to substitute for the description of the Real Property
in the Mortgage and for the description of the Premises in the Assignment and
the other Loan Documents originally set forth in the Mortgage, Assignment and
Loan Documents the description of the property set forth on Exhibit “A” attached
to this Assumption and Modification and Spreader Agreement, to the same end and
with the same force and effect so that the lien of the Mortgage, Assignment, and
other Loan Documents shall now extend to, encumber, and include, as if
originally set forth in the Mortgage, Assignment, and Other Loan Documents as
part of the Real Property or Premises, as the case may be, all of the property
described on Exhibit “A" attached to this Assumption and Modification and
Spreader Agreement, including without limitation any portion of the property
described on Exhibit “A" attached to this Assumption and Modification and
Spreader Agreement which was not originally included in and encumbered by the
Mortgage, Assignment and other Loan Documents. To the extent (but only to the
extent) not included in the property described in the description attached to
this Assumption and Modification and Spreader Agreement as Exhibit “A”, any real
property or interests in real property described in the Mortgage, Assignment and
other Loan Documents is hereby released and discharged from the Mortgage,
Assignment, and other Loan Documents. Assignee hereby gives, grants, bargains,
sells, warrants, aliens, remises, releases, conveys, assigns, transfers,
mortgages, hypothecates, deposits, pledges, sets over and confirms unto the
Lender all of Assignee’s estate, right, title and interest in, to and under all
of the property described on Exhibit “A" attached to this Assumption and
Modification and Spreader Agreement.

(g)        There is hereby added to the end of Section 6.1 of the Mortgage the
following:

 

8

Loan No. 100009090



--------------------------------------------------------------------------------

Mortgagor, promptly upon the demand of Mortgagee, shall obtain an estoppel
certificate from any tenant occupying any portion of the Premises, setting forth
such matters as Mortgagee may reasonably require, including without limitation
if applicable that such tenant has exercised an option to extend the term of its
lease and that any and all other conditions contained in their lease associated
with such option to extend the term of such lease have been duly fulfilled.

12.       Further Assurances.    Assignor and Assignee shall execute,
acknowledge, and deliver all such instruments, and take all such action as may
be necessary to further assure Lender the rights and obligations assigned and
reserved hereby and the full benefits hereof and to preserve and protect this
Assumption and all of the rights, powers, and remedies of Lender provided for
herein. The Assignee does acknowledge, covenant and agree that the Mortgage
secures the Note, as well as other indebtedness, that it is a first lien upon
the Property, that there are no other liens or claims against the Property and
the Assignee agrees to pay all the indebtedness secured by the Mortgage at the
time and in the amount contemplated in it and further agrees to perform, comply
with and abide by each and every stipulation, agreement, covenant and condition
of the Mortgage and nothing contained herein shall waive, annul, vary or affect
any provisions, conditions, covenants or agreements contained in the Note or the
Mortgage.

13.       Continuation of First Mortgage Lien.    All of the property described
in Mortgage shall in all respects remain subject to the lien, charge and
encumbrance of Mortgage and nothing herein contained or done shall affect the
lien, charge or encumbrance of the Mortgage, or the priority thereof over other
liens, charges, encumbrances or conveyances.

14.       Assignee’s Review of Documents.   Assignee acknowledges that it has
received, reviewed and approved the Loan Documents, subject to the revisions
thereto set forth in this Assumption.

15.       Future Transfers or Assignments.    Except as otherwise provided in
Section 11(c) of this Assumption, Assignor and Assignee acknowledge that
Lender’s consent to the transfer and this Assumption does not constitute a
consent by Lender to any future transfer, conveyance, or assignment of any
right, title, or interest under the Loan Documents and such transfers,
conveyances and assignments are subject to the provisions of the Loan Documents.

16.       Validity of Assignment.    Assignor and Assignee acknowledge that this
Assumption shall have no force, effect or validity unless Assignor and Assignee
consummate the transfer.

17.       Successor and Assigns.   This Assumption shall be binding upon and
inure to the benefit of the successors and assigns of the respective parties
hereto.

18.       Reservation of Rights.   All Lender’s rights against all parties,
including but not limited to all parties secondarily liable, are hereby
reserved.

19.       Governing Law.    This Assumption shall be governed by and construed
in accordance with the laws of the State of Florida.

 

9

Loan No. 100009090



--------------------------------------------------------------------------------

20.       Attorneys’ Fees.   In the event of the bringing of any action or suit
by a party hereto against another party hereto by reason of any breach of any of
the covenants, conditions, agreements, or provisions on the part of the other
party arising out of this Assumption, the prevailing party shall be entitled to
have and recover of and from the other party all costs and expenses of the
action or suit, including attorneys’ fees and court costs.

21.       Counterparts.   This Assumption may be executed in several
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same instrument.

22.       Captions, Gender, and Number.   Any section, paragraph, title or
caption contained in this Assumption is for convenience only and shall not be
deemed a part of this Assumption. As used in this Assumption, the masculine,
feminine, or neuter gender, and the singular or plural number shall each be
deemed to include the others whenever the context so indicates.

 

[The remainder of this page has been intentionally left blank]

 

10

Loan No. 100009090



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Assumption as of the 12th
day of October, 2012.

 

ASSIGNOR:

   

IMESON WEST I, LLC,

a Florida limited liability company

   

By:

 

/S/ Daniel B. Webb

   

     Daniel B. Webb, Manager

 

STATE OF FLORIDA

COUNTY OF ORANGE

The foregoing instrument was acknowledged before me this 11th day of October,
2012 by DANIEL B. WEBB, as Manager of IMESON WEST I, LLC, a Florida limited
liability company, on behalf of the company. He [X] is personally known to me or
[       ] produced                                          as identification.

 

 

   

/S/ Mark G. Rowland

   

Notary Public

   

Print Name:

 

Mark G. Rowland

   

My commission expires:

 

7/8/2014

 

 

 

 

 

[SIGNATURE PAGE TO ASSUMPTION AND MODIFICATION AGREEMENT]

 

11

Loan No. 100009090



--------------------------------------------------------------------------------

ASSIGNEE:

   

 GIT IMESON PARK FL, LLC,

   

 a Delaware limited liability company

   

By:

 

/S/ Robert A. Bourne

   

Name:

 

  Robert A. Bourne

   

Title:

 

  President

STATE OF FLORIDA

COUNTY OF ORANGE

The foregoing instrument was acknowledged before me this 11th day of OCTOBER,
2012 by Robert A. Bourne, as President of GIT IMESON PARK FL, LLC, a Delaware
limited liability company, on behalf of the company. He [_X_] is personally
known to me or [      ] produced                                          as
identification.

 

   

/S/ Linda A. Scarcelli

   

Notary Public

   

Print Name:

 

  Linda A. Scarcelli

   

My commission expires:

 

  04/25/2015

 

 

 

 

 

[SIGNATURE PAGE TO ASSUMPTION AND MODIFICATION AGREEMENT

 

 

12

Loan No. 100009090



--------------------------------------------------------------------------------

LENDER:

 

THRIVENT FINANCIAL FOR LUTHERANS,

 

a Wisconsin corporation

 

By:

 

/S/ Paul R. Binder

 

Name:

 

Paul R. Binder

 

Title:

   

Assistant Vice President

 

 

STATE OF MINNESOTA

COUNTY OF HENNEPEN

The foregoing instrument was acknowledged before me this 11th day of October,
2012 by Paul R. Binder, of THRIVENT FINANCIAL FOR LUTHERANS, a Wisconsin
corporation, on behalf of the corporation. He/she [He] is personally known to me
or [      ] produced                                          as identification.

 

 

/S/ Debra Ruth Schwandt

 

Notary Public

 

Print Name:

 

  Debra Ruth Schwandt

 

My commission expires:

 

  January 31, 2015

 

 

 

 

 

[SIGNATURE PAGE TO ASSUMPTION AND MODIFICATION AGREEMENT]

 

 

 

13

Loan No. 100009090



--------------------------------------------------------------------------------

EXHIBIT “A”

DESCRIPTION OF MORTGAGED PROPERTY

 

[Omitted as not necessary to an understanding of the Agreement]

 

14

Loan No. 100009090